DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-6, 8-16 and 18 are pending with claims 8-16 and 18 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 5/10/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 8/29/2022.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 5/10/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 8/29/2022.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "any or all fractions received" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to precisely state the names of the fractions that Applicant intends to refer back to and limit.
Claim 1 recites the limitation "the one or more hydrolytic enzymes" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “one or more hydrolytic enzymes”.
Claim 1 recites the limitation “the thereby incubated fractions” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “thereby incubated fractions”.
Claim 1 recites the limitation “liquid” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the liquid”.
Claim 1 recites the limitation “the most upstream screen unit” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “most upstream screen unit”.
Claim 1 recites the limitation “the first fraction” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the first fraction (s)”.
Claim 1 recites the limitation “the second fraction” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the second fraction (f)”.
Claim 1 recites the limitation “most downstream screen unit” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the most downstream screen unit”.
Claim 1 recites the limitation “the original corn kernel mass” in line 20.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “original corn kernel mass”.
Claim 1 recites the limitation "hydrolytic enzymes" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the one or more hydrolytic enzymes”.
Claim 1 recites the limitation "the stream of process water" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "stream of process water".
Claim 1 recites the limitation "the incubation time" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "incubation time".
Claim 1 recites the limitation “the corn kernel mass” in line 24.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “the original corn kernel mass” if this is what Applicant intends to further limit.
Claim 1 recites the limitation "one or more hydrolytic enzymes" in lines 24-35.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the one or more hydrolytic enzymes”.
Claim 3 recites the limitation "hydrolytic enzymes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the one or more hydrolytic enzymes”.
Claim 3 recites the limitation "mixed first and second fraction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the mixed first and second fraction (s, f)”.
Claim 4 recites the limitation "enzymes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the one or more hydrolytic enzymes”.
Claim 4 recites the limitation "enzymes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the one or more hydrolytic enzymes”.
Claim 4 recites the limitation “corn kernel mass” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the original corn kernel mass”.
Claim 6 recites the limitation "enzyme" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the one or more hydrolytic enzymes”.
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
August 30, 2022